DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on June 1, 2021. Election of claims 1-7, without traverse, in response to Restriction/election is acknowledged and entered by the Examiner. Cancelation of claims 8 and 9 have been entered. Claims 1-7 have been examined. The rejections are stated below. The Examiner would like to note that there are no attorneys of record on file. Applicants are requested to file the Power of Attorney documents before filing a response to this Office action. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 1 recites the limitations “segmenting the overall excess return by calculating a factor clone excess return and a stock selection excess return, wherein the factor clone excess return represents a contribution of temporal market events and wherein the stock selection excess return represents a contribution of the Portfolio Manager's investment strategy; calculating a respective skill score associated with each of the overall excess return, the factor clone excess return, and the stock selection excess return; and generating a forecast model based on the respective skill scores, whereby the forecast model disaggregates effects of the investment strategy and the temporal market events, and wherein the forecast model represents the Portfolio Manager's probability of exceeding a market benchmark rate of return” (emphasis added). It is not clear what the Applicants mean by these limitations especially the emphasized portions. Clarification is required. In view of these ambiguities, the scope of the claim is unclear. 
	Claim 2 recites the limitations “identifying Active Share data for a financial product; wherein said generating a forecast model comprises utilizing a cross sectional rolling regression model comprising the respective skill scores, the Active Share data, and a monthly overall excess return computed for the Portfolio Manager over a period of time, wherein the respective skill scores are converted to a z-score using an inverse normal distribution such that the z-score is directly proportional to the investment strategy rather than the temporal market events”. It is not clear what the Applicants mean by these limitations especially the emphasized portions.
	Claim 4 recites the limitations “when a gap in the Active Share data is identified, smoothing sequential measures of the Active Share data using a respective data point from each side of the gap”. It is not clear what the Applicants mean by these limitations especially the emphasized portions. 
	Claim 5 recites the limitations “wherein the overall excess return includes factors associated with forward benchmark relative excess return for the given period of time and edge measures”. It is not clear what the Applicants mean by these limitations especially the emphasized portions.
	Claim 6 recites the limitations “comparing the forecast model with true benchmark relative excess return”. It is not clear what the Applicants mean by these limitations especially the emphasized portions. Also, how does one compare a model with a return?  
the true benchmark relative excess return”. It is not clear what the Applicants mean by these limitations especially the emphasized portions.
	In view of these ambiguities, the scope of the claims is unclear. Clarification is required for all the claims identified above. Dependent claims 2-7 are also rejected by virtue of dependency on a rejected claim. 
	In view of the ambiguities identified above, the Examiner is unable to provide art rejections for the claims. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of generating a forecast model representing a Portfolio Manager's probability of exceeding a market benchmark rate of return, which is considered a judicial exception because it falls under the Abstract Idea groupings including Mental Processes such as concepts performed in the human mind (including observation, evaluation, judgement, opinion) and certain methods of organizing human activity such as fundamental economic practices (such as evaluating Portfolio Managers/Products using common units of comparison including historical returns, risk-adjusted return measures (such as the Sharpe Ratio and/or Information Ratio), and/or Morningstar ratings for registered funds (See Applicant’s own background disclosure Paragraph 5)) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
Step 2A – Prong one: The limitations of “employing a processor to execute instructions stored in a memory to calculate an overall excess return generated by a Portfolio Manager, wherein the overall excess return represents a return on investment in excess of index return data and wherein the index return data are available from a public source; segmenting the overall excess return by calculating a factor clone excess return and a stock selection excess return, wherein the factor clone excess return represents a contribution of temporal market events and wherein the stock selection excess return represents a contribution of the Portfolio Manager's investment strategy; calculating a respective skill score associated with each of the overall excess return, the factor clone excess return, and the stock selection excess return; and generating a forecast model based on the respective skill scores, whereby the forecast model disaggregates effects of the investment strategy and the temporal market events, and wherein the forecast model represents the Portfolio Manager's probability of exceeding a market benchmark rate of return” as drafted, when considered collectively as an ordered combination without the italicized portion, is a process that, under the broadest reasonable interpretation, covers Abstract Idea groupings including Mental Processes such as concepts performed in the human mind (including observation, evaluation, judgement, opinion) and certain methods of organizing human activity such as fundamental economic practices (such as evaluating Portfolio Managers/Products using common units of comparison including historical returns, risk-adjusted return measures (such as the Sharpe Ratio and/or Information Ratio), and/or Morningstar ratings for registered funds (See Applicant’s own background disclosure Paragraph 5)). That is, other than, a processor, nothing in the claim precludes the steps from being performed as a Mental process and/or a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers a mental process and methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element - a processor to perform all the steps. A plain reading of Figure 1 and descriptions in associated paragraphs including paragraphs 34-38 reveals that a device comprising a memory and a generic processor suitably programmed is used execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, listed in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible.
Dependent claims 2-7, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
The limitations in claims 2-7, under the broadest reasonable interpretation, are further refinements of the abstract idea of generating a forecast model representing a Portfolio Manager's probability of exceeding a market benchmark rate of return, because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Carpenter et al. (US Pub. 2010/0005034 A1) discloses systems and methods for generating a performance index are described. A rank score is generated for each investor relative to a group of investors of which the investor is a member. Generation of the rank score uses investment data of a portfolio of the investor, and the portfolio comprises at least one investment position. A set of investors is selected from the group of investors, and the selection is based on the rank score of each investor. The performance index is generated to provide a measure of performance of top individual investors over time relative to a market index. Generation of the performance index includes generating a composite portfolio comprising investment positions of each portfolio of each investor of the set of investors.
	(b) Davies et al. (US Pub. 2011/0270780 A1) discloses a computer system comprising one or more servers that: (a) provide a financial personality assessment questionnaire to a user; and (b) receive data describing said user's responses to one or more questions in said questionnaire; and one or more processors in communication with said one or more servers that: (a) based on said data describing said user's responses, assess said user's investment-related attitudes across a plurality of scales and produce a multi-dimensional financial personality identifier for said user; and (b) construct a user risk profile for said user derived from said multi-dimensional financial personality identifier. 

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

June 6, 2021